Title: To Alexander Hamilton from William Bradford, 27 September 1794
From: Bradford, William
To: Hamilton, Alexander


[Philadelphia, September 27, 1794. The description of this letter in the dealer’s catalogue reads: “Concerning expenses of ‘The Commissioners appointed by the President of the United States.’ Bradford … had apparently advanced the money needed to buy horses, etc., and he inquires if the sums advanced were to be repaid him by the Quartermaster or charged in his account against the U.S.” Letter not found.]
